    Case 19-13273-VFP             Doc 355-1 Filed 12/03/19 Entered 12/03/19 16:26:39                            Desc
                                       Proposed Order Page 1 of 3


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in compliance with D.N.J. LBR 9004-1(b)

NORRIS McLAUGHLIN, P.A.
Morris S. Bauer
Melissa A. Pena
400 Crossing Boulevard, 8th Floor
P.O. Box 5933
Bridgewater, New Jersey 08807
(908) 722-0700
msbauer@norris-law.com
mapena@norris-law.com
Counsel for the Debtors/Debtors-in-Possession

In re:                                                             Chapter 11

IMMUNE PHARMACEUTICALS INC., et al., 1                             Case No. 19-13273 (VFP)

                          Debtors.                                 Hon. Vincent F. Papalia



    ORDER SHORTENING TIME FOR NOTICE OF HEARING PURSUANT TO FED. R.
      BANKR. P. 9006(c)(1) ON DEBTORS’ MOTION FOR THE ENTRY OF AN ORDER
       APPROVING IMMUNE PHARMACEUTICALS INC.’S LIMITED USE OF SALE
     PROCEEDS FROM ALEXION TRANSACTION HELD IN THE UNITED STATES IN
    ESCROW WITH DEBTORS COUNSEL FOR SPECIFIED PURPOSES AS SET FORTH
          HEREIN PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE

         The relief set forth on the following pages, numbered two (2) and three (3), is hereby
ORDERED.




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
(9630).
Case 19-13273-VFP            Doc 355-1 Filed 12/03/19 Entered 12/03/19 16:26:39                  Desc
                                  Proposed Order Page 2 of 3


Page 2
Debtor:        Immune Pharmaceuticals, Inc., et al.
Case No.:      19-13273 (VFP)
Caption:       Order Shortening Time for Notice of Hearing Pursuant to Fed. R. Bankr. P. 9006(c)(1) on
               Debtors’ Motion for the Entry of an Order Approving Immune Pharmaceuticals Inc.’s Limited
               Use Of Sale Proceeds From Alexion Transaction Held In The United States In Escrow With
               Debtors Counsel For Specified Purposes As Set Forth Herein Pursuant To Section 363 Of The
               Bankruptcy Code

        After review of the application of Immune Pharmaceuticals, Inc., et al., the
Debtors/Debtors-in-Possession (the “Debtors” or “Applicants”), for the entry of an Order
Approving Immune Pharmaceuticals Inc.’s Limited Use Of Sale Proceeds From Alexion
Transaction Held In The United States In Escrow With Debtors Counsel For Specified
Purposes As Set Forth Herein Pursuant To Section 363 Of The Bankruptcy Code (the
“Motion”), it is
        ORDERED as follows:
        1. A hearing will be conducted on the Motion on December 10, 2019 at 10:00 a.m.
before the Honorable Vincent F. Papalia in the United States Bankruptcy Court for the District
of New Jersey, Martin Luther King, Jr. Federal Building, 50 Walnut Street, Courtroom 3B,
Newark, New Jersey 07102.


        2. The Applicants must serve a copy of this Order, the Motion and all related
documents, on the following parties: (i) Eitan Erez, Adv., the Israeli Trustee; (ii) counsel for
Discover Growth Fund, LLC; (iii) the Office of the United States Trustee; (iv) counsel for the
Official Committee of Unsecured Creditors; and (v) all parties who filed a notice of
appearance in the within action

by    each,        any of the following methods selected by the Court

        fax,       overnight mail,     regular mail,    email,    hand delivery.


        3. Service must be made:

                      on the same day as the date of this order, or
                      within _1_ day(s) of the date of this Order.


                                                   2
10579642-1
Case 19-13273-VFP            Doc 355-1 Filed 12/03/19 Entered 12/03/19 16:26:39                  Desc
                                  Proposed Order Page 3 of 3


Page 3
Debtor:        Immune Pharmaceuticals, Inc., et al.
Case No.:      19-13273 (VFP)
Caption:       Order Shortening Time for Notice of Hearing Pursuant to Fed. R. Bankr. P. 9006(c)(1) on
               Debtors’ Motion for the Entry of an Order Approving Immune Pharmaceuticals Inc.’s Limited
               Use Of Sale Proceeds From Alexion Transaction Held In The United States In Escrow With
               Debtors Counsel For Specified Purposes As Set Forth Herein Pursuant To Section 363 Of The
               Bankruptcy Code

        4. Notice by telephone:
                    is not required

                    must be provided to _____________________________________________

                             on the same day as the date of this Order, or

                             within _________ day(s) of the date of this Order.

        5. A Certification of Service must be filed prior to the hearing date.


        6. Any objections to said motion/application identified above:

                       must be filed with the Court and served on all parties in interest by
               electronic or overnight mail __________ day(s) prior to the scheduled hearing;
               or

                       may be presented orally at the hearing.


        7.            Court appearances are required to prosecute said motion/application and any
        objections.

                    Parties may request to appear by phone by contacting Chambers prior to the
        return date.




                                                  3
10579642-1
